DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 07/27/2022 has been fully considered. Applicant’s amendments to claim 1 overcome the rejection under 35 U.S.C. 112. Applicant’s amendments and the accompanying arguments with respect an insulating film between the oxide semiconductor film and the metal film including a top insulating film and a bottom insulating film have been considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Osawa et al. (US 2015/0055051).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 9, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires “a reference voltage is applied to the metal film and the second polysilicon film,” in the last line. However, applying a reference voltage to the metal film and the second polysilicon together is not disclosed. The specification discloses an embodiment where the metal film 60 receives a reference voltage, Figure 6 and the middle of page 15 to the top of page 16 of the specification, and a separate embodiment where the second polysilicon film 50 receives a reference voltage, Figure 7 and the bottom of page 16 of the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 9, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “a reference voltage is applied to the metal film and the second polysilicon film,” in the last line. However, as addressed above, the specification only discloses one of the metal film and the second polysilicon film receives a reference voltage at a time. Therefore, it is unclear which film receives which signal.
	For purposes of examination, the claim has been interpreted to mean each of the metal film and the second polysilicon films is capable of receiving a reference voltage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US 2021/0159254) in view of Lin et al. (US 2017/0084642), Osawa et al. (US 2015/0055051), and Choi et al. (US 2010/0182223).
In reference to claim 1, Qu et al. (US 2021/0159254), hereafter “Qu,” discloses a display device, with reference to Figure 7, comprising: 
a first TFT of an oxide semiconductor film 22, paragraph 53, and 
a second TFT of a first polysilicon film 11 formed on a substrate 10, paragraph 51, 
wherein the first TFT and the second TFT do not overlap in a plan view, a distance between the second TFT and the substrate is shorter than a distance between the first TFT and the substrate in a cross sectional view, 
the first TFT includes the oxide semiconductor film having a source and a drain, a gate insulating film 142 formed on the oxide semiconductor film, and a first gate electrode 23 formed on the gate insulating film, paragraph 57,
a second polysilicon film 26 is formed between the oxide semiconductor film and the substrate, and the second polysilicon film is made of the same material as the first polysilicon film and is formed on the same layer that the first polysilicon is formed, paragraph 77,
a metal film 21 is formed under the oxide semiconductor film, the metal film is made of the same material as a gate electrode 13 of the second TFT, paragraph 59,
an insulating film 141 is formed between the oxide semiconductor film and the metal film, paragraph 53, and
in a channel length direction of the oxide semiconductor film, a length of the second polysilicon film is longer than a length of the oxide semiconductor film, Figure 7.
Regarding a reference voltage being applied to the metal film and the second polysilicon film, this is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the structure of Qu is capable of receiving a reference voltage as part of a storage capacitor, paragraphs 110 and 111.
Qu does not disclose the substrate is made of resin,
the insulating film includes a top insulating film and a bottom insulating film or
in a channel length direction of the oxide semiconductor film, a length of the metal film is shorter than a length of the oxide semiconductor film.
Osawa et al. (US 2015/0055051) discloses a display device including teaching an insulating film including a top insulating film 70 and a bottom insulating film 68, paragraph 39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the insulating film to include a top insulating film and a bottom insulating film. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one interlayer dielectric for another.
Lin discloses a display device, with reference to Figure 2, comprising: 
a first TFT 24 of an oxide semiconductor film 246, paragraph 28, and 
a second TFT 23 of a polysilicon film 231 formed on the substrate made of resin, paragraphs 19 and 29. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the substrate to be made of resin. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one substrate material for another.
Choi et al. (US 2010/0182223) discloses a display device including teaching a length of the metal film 14 in Figure 3, is shorter than a length of the oxide semiconductor film 18 in a channel length direction of the oxide semiconductor film. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a length of the metal film to be shorter than a length of the oxide semiconductor film in a channel length direction of the oxide semiconductor film. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).
In reference to claim 5, Qu discloses in a channel length direction of the oxide semiconductor film, a length of the metal film 21 is shorter than a length of the second polysilicon film 26, Figure 7.
In reference to claim 9, Qu discloses the first TFT is a top gate type TFT, Figure 7.
In reference to claim 21, Osawa discloses the top insulating film is formed of SiO and the bottom insulating film is formed from SiN, paragraph 39.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US 2021/0159254) in view of Lin et al. (US 2017/0084642), Osawa et al. (US 2015/0055051), and Choi et al. (US 2010/0182223) as applied to claim 1 above and further in view of Lee et al. (US 2018/0286936).
In reference to claim 3, Qu does not disclose in a channel width direction of the oxide semiconductor film, a width of the second polysilicon film is wider than a width of the oxide semiconductor film.
Lee et al. (US 2018/0286936) discloses a display device including teaching a width of a shield film, 220a, 220b in Figures 7 and 8, is wider than a width of the oxide semiconductor film 130 in a channel width direction of the oxide semiconductor film, Figure 7, paragraphs 108 and 139. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a width of the second polysilicon film to be wider than a width of the oxide semiconductor film in a channel width direction of the oxide semiconductor film. One would have been motivated to do so in order to protect the transistor region from outside impact, paragraph 139.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897